DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 5/9/2022. Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claim 7 has been amended.  Claim 3 is cancelled.   Claims 11-17 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/9/2022 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference or references applied in the rejections.

Claim Objections
Claims 1, 2, 4, 6, 8, 9, 11-17 are objected to because of the following informalities:  
In claim 1, line 16, "D different sections" should be changed to --  D different sectors  --;
In claim 2, line 2, "sections d" should be changed to --  sector d  --;
In claim 4, lines 1-2, "wherein the electrical connections" should be changed to --  wherein electrical connections of the end-windings  --;
In claim 6, line 7, change "the same phase" to --   a same phase  --;

Claim 8 should be amended as follows:
8. The voltage balanced winding of Claim 1, wherein [[the]] ends of the connected branches are arranged proximate to each other within [[a]] 2q adjacent slots or more, where q is [[the]] a number of phases.

Claim 9 should be amended as follows:
9. The voltage balanced winding of Claim 1, wherein [[the]] ends of the connected branches are distributed uniformly in a VD period around the stator, where VD is a number of parallel connected branches of each phase.

Claim 11 should be amended as follows:
11. A method for manufacturing a voltage balanced winding for a stator of an electric machine with a high number of pole pairs, said stator comprising a plurality of slots arranged in a circumferential direction of the stator in predetermined intervals, said winding being distributed over [[a]] D circumferential sectors layers in a radial direction of the stator, wherein J being an integer greater than or equal to D, said winding consisting of at least two phases, each phase of the winding comprising a plurality of conductor segments, one conductor segment for each layer in each sector, each of said conductor segments comprising a plurality of straight conductor portions arranged in an axial direction of the stator and a plurality of end-windings connecting the straight conductor portions to a wave pattern, each straight conductor portion 
sectors d and D different layers j such that (j+d) mod D equals a predefined number; and 



Claim 12 should be amended as follows:
12. The method of Claim 11, wherein a summing of conductor segments from layer j and sector d equals a predefined number and further comprising integrally forming an uninterrupted conductor segment.

Claim 13 should be amended as follows:
13. The method of Claim 11, wherein the series connected conductor segments are integrally formed as an uninterrupted conductor segment.

Claim 14 should be amended as follows:
14. The method of Claim 11, including prefabricating the uninterrupted conductor segments into a plurality of slots arranged in a circumferential direction of the stator in predetermined intervals for accommodating the straight conductor portions.

Claim 15 should be amended as follows:
15. The method of Claim 14, including determining an order in which the uninterrupted conductor segments have to be inserted into the slots by an identification number being [[the]] a sum of [[the]] a layer index j and a sector index d of the respective uninterrupted conductor segment.

Claim 16 should be amended as follows:
16. The method of Claim 15, including inserting uninterrupted conductor segments with a same identification number one after [[the]] an other before inserting uninterrupted conductor segments with [[the]] a next identification number.

Claim 17 should be amended as follows:
17. The method of Claim 15, including inserting uninterrupted conductor segments with a same identification number concurrently before inserting uninterrupted conductor segments with [[the]] a next identification number.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2010/0283349, hereinafter Wolf).
As to claim 1, Wolf shows (FIG. 4):

    PNG
    media_image1.png
    598
    732
    media_image1.png
    Greyscale


A voltage balanced winding for a stator 3 of an electric machine with a high number of pole pairs, said stator 3 having a plurality of slots 35-39 arranged in a circumferential direction of the stator 3 in predetermined intervals, said winding being a wave winding (para[0069]) distributed over D circumferential sectors 34 in a circumferential direction of the stator 3, wherein D being an integer greater than 1, and J radial layers H,I,J,K,L in a radial direction of the stator 3, J being an integer, wherein said winding consisting essentially of (FIG. 22):

    PNG
    media_image2.png
    777
    988
    media_image2.png
    Greyscale

at least two phases (five phases para[0069]) having a plurality of conductor segments 54, one conductor segment 54 for each layer H,I,J,K,L in each sector 34, and each of said conductor segments 54 consisting essentially of a plurality of straight conductor portions 55 arranged in an axial direction of the stator 3 and a plurality of end-windings 56 connecting the straight conductor portions 55 to a wave pattern, each straight conductor portion 55 being accommodated in one slot 35-39, 
wherein the plurality of conductor segments 54 is divided into connected branches of conductor segments in series, wherein each connected branch includes at least D conductor segments (five) selected from D different sections d and D different layers j H,I,J,K,L such that (j+d) mod D equals a predefined number (D,d and j are integers therefore the formula produces a predefined number), and 
wherein a series of at least a first conductor segment of layer j1 and sector d1 and a second conductor segment of layer j2 and sector d2 with j1+d1 = j2+d2 are integrally formed as an uninterrupted conductor segment, and
wherein said conductor segments 54 inserted into the plurality of slots 35-39 arranged in the circumferential direction of the stator in the intervals to accommodate the straight conductor portions 55 (para[0069], each conductor segment 54 has successive, series-connected portions in each of the layers H,I,J,K,L similar to Applicant’s disclosure).
Wolf does not show J being an integer greater than or equal to D.
However, Wolf recognizes that the number D of circumferential sections and the number J of radial layers are result-effective variables for the electric machine.  Wolf has twelve circumferential sections 34 and five radial layers H,I,J,K,L (para[0069]), leaving it to the person of ordinary skill in the art to choose the number D of circumferential sections and the number J of radial layers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected J being an integer greater than or equal to D to result in, and for the advantageous benefit of, the ripple of unidirectional voltage decreases and power output and efficiency are improved (para[0003]:1-13).  
The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Therefore, the modification would have been considered a mere optimization of two result-effective variables, the number D of circumferential sections and the number J of radial layers.  See MPEP 2144.05.
As to claim 2/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 4 and 22 above) a sum of conductor segments from layer j and sections d equals a predefined number and being integrally formed as an uninterrupted conductor segment (the sum will be an integer which is predefined and the conductor segments are integrally formed as uninterrupted as shown in FIG. 22).
As to claim 4/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 22 above) the electrical connections being arranged on one axial side of the stator 3 (all the terminals 72,74,76,78,80 are above the stator core body 4).
As to claim 5/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 23):

    PNG
    media_image3.png
    767
    938
    media_image3.png
    Greyscale

the conductor segments being arranged in the slots 35-39 such that a first end-winding 56 connecting two straight conductor portions 55 in a first radial layer of a pair of slots 35-39 and a second end-winding 56 connecting another two straight conductor portions in a second radial layer adjacent to the first radial layer of the same pair of slots 35-39 are arranged on opposite axial sides of the stator 4 (para[0069], each conductor segment 54 has successive, series-connected portions in each of the layers H,I,J,K,L similar to Applicant’s disclosure).
As to claim 6/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 23 above) a first conductor branch segment 55 and a second conductor branch segment 55 are connected in series by electrically connecting an end of the first conductor branch segment 55 and an end of the second conductor branch segment 55, said end of the first conductor branch segment 55 and said end of the second conductor branch segment 55 being located in neighboring slots 35-39 accommodating straight conductor portions of the same phase, or being separated by an even number of slots 35-39 accommodating straight conductor portions of the same phase (conductor segments 55 being separated by four empty slots).
As to claim 7/6/1, Wolf was discussed above with respect to claim 6 and Wolf further shows (FIG. 23 above) a third conductor branch segment 55 and a fourth conductor branch segment 55 distinct from the first conductor branch segment are connected in parallel by electrically connecting an end of the third conductor branch segment and an end of the fourth conductor branch segment, said end of the third conductor branch segment and said end of the fourth conductor branch segment being separated by an odd number of slots accommodating straight conductor portions of the same phase or located within the same slot (conductor segments of different branches are located in the same slot, FIG. 6 shows the conductors connected in parallel in a star configuration).
As to claim 8/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 22 above) the ends of the branches 55 are arranged proximate to each other within a 2q adjacent slots 35-39 or more, where q is the number of phases (para[0069] five phases, and branches 55 are located every five slots.).
As to claim 9/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 4 and 22 above) the ends of the branches 55 are distributed uniformly in a VD period around the stator 3, where VD is a number of parallel branches of each phase (there is a uniform distribution of phases around the stator 3.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2010/0283349, hereinafter Wolf) in view of Detela et al. (US 2014/0145540, hereinafter Detela).
As to claim 10/1, Wolf was discussed above with respect to claim 1 except for said winding is a pseudo-helical winding type.
Detela shows said winding is a pseudo-helical winding type (para[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the winding of Wolf to have said winding is a pseudo-helical winding type as taught by Detela, for the advantageous benefit of having the passing of all winding overhangs possible in a small volume of space as taught by Detela (para[0040]:1-15).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johns (US 3,324,322) shows a balanced winding;
Foshage et al. (US 7,061,153) shows a balanced winding;
Haydock et al. (US 2001/0043018) shows (FIG. 13) a balanced winding; and
Detela et al. (US 2014/0145540) shows a wave winding in a motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/               Examiner, Art Unit 2832    


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832